Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Morelli et al, WO 96/12000, discloses a liquid detergent composition comprising 0.1-10% by weight of an amine (see abstract and page 6, lines 28-35), a C9-15 primary alcohol ethoxylates containing 3-12 moles of ethylene oxide (see page 9, lines 11-15), alkyl polyglucosides (see page 9, lines 16-25), polyhydroxy fatty acid amide surfactants (see page 9, line 26-page 10, line 2), amine oxides (see page 10, line 4-page 11, line 21), enzymes (see page 14, lines 6-10) and water (see page 14, lines 11-17).  Specifically, note Examples A-D, which contain 2-3% by weight of a C12-14 alkyl dimethyl amine oxide, 4-5% by weight of a C12-14 N-methyl glucamide, 1% by weight of a C12-14 fatty alcohol ethoxylate, 0.5-8% by weight of monoethanolamine, 10-14.5% by weight of propanediol, 0.1% by weight of an amylase enzyme, 0.5% by weight of a protease enzyme, 3% by weight of sodium xylene sulfonate, water, and adjunct ingredients.  However, patentee differs from applicant in that Morelli et al does not teach or suggest in general a composition comprising 0.1-30% by weight of an amine oxide, 0.1-30% by weight of an alkyl (poly)glycoside, a fatty alcohol alkoxylate, 0.05-10% by weight of a C1-6 alkylbenzene sulfonate, a non-aqueous solvent, an amylase, a cellulase, a mannanase, a protease, and a pectinase, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 18, 2021